     Case 1:18-cv-00681-RJL Document 215 Filed 06/16/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                                )
AARON RICH,                                     )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )    Civil Action No. 1:18-cv-00681-RJL
                                                )
EDWARD BUTOWSKY, MATTHEW                        )
COUCH, and AMERICA FIRST MEDIA,                 )
                                                )
       Defendants.                              )
                                                )


                               APPEARANCE OF COUNSEL

To the Clerk of the Court and All Parties of Record:

       Please note that I am admitted to practice in this Court, and appear in this case as

counsel for Non-Party Malia Zimmerman.

Dated: New York, New York
       June 16, 2020
                                                    Respectfully submitted,

                                                    Dechert LLP


                                                    By: /s/ Nicolle. L. Jacoby
                                                        Nicolle L. Jacoby
                                                        Admitted Pro Hac Vice
                                                    nicolle.jacoby@dechert.com
                                                    Three Bryant Park
                                                    1095 Avenue of the Americas
                                                    New York, NY 10036-6797
                                                    (212) 698-3500

                                                    Attorneys for Non-Party Malia
                                                    Zimmerman
     Case 1:18-cv-00681-RJL Document 215 Filed 06/16/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on June 16, 2020, the foregoing Notice of Appearance was filed on

CM/ECF, which will provide electronic service to all counsel of record.

                                                   /s/ Nicolle L. Jacoby
                                                   Nicolle L. Jacoby




                                              2
